Citation Nr: 1534655	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  08-14 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable evaluation for left ear hearing loss.

2.  Entitlement to an evaluation in excess of 20 percent for retained metallic foreign body in the right midfoot with pronation of the foot and residual scar.

(The issues of whether new and material evidence has been submitted to reopen the Veteran's claims of entitlement to service connection for left knee, lumbar spine, and bilateral hip disabilities; and entitlement to service connection for left sciatica are the subject of a separate decision being issued concurrently.)


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The RO's July 2007 rating decision denied a compensable evaluation for left ear hearing loss.  The Veteran timely filed an appeal of this decision, and it was subsequently denied in a March 2010 Board decision.  Thereafter, the Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 memorandum decision, the Court vacated the Board's March 2010 decision and remanded this matter for additional development.

The RO's May 2010 rating decision denied an increased evaluation of 20 percent for the Veteran's retained metallic foreign body in the right midfoot with pronation and a residual scar.  The Veteran timely filed an appeal of this decision.  In March 2012, the Board remanded both of these issues for additional evidentiary and procedural development.

The issue of entitlement to an evaluation in excess of 20 percent for retained metallic foreign body in the right midfoot with pronation and a residual scar is addressed in the Remand portion of the decision below.



FINDING OF FACT

Throughout the course of this appeal, the Veteran's left ear hearing loss has exhibited no worse than Level VIII hearing loss.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The RO's July 2007 and July 2008 letters advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the Veteran's claim.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private post service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also provided the Veteran with an audiological examination in June 2012.  This examination was performed by an examiner that had reviewed the Veteran's claims file, reviewed the history of the Veteran's hearing loss with him, examined the Veteran, and included rationales for the conclusions reached therein.  The Board finds this examination adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Pursuant to the Board's March 2012 remand, the Veteran was scheduled for the above-referenced June 2012 VA audiological examination.  Accordingly, the RO has substantially complied with the directives of the Board's March 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to his requests in March 2014 and November 2014, the Veteran's representative was provided a complete copy of the Veteran's claims file in April 2015.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran is seeking a compensable evaluation for his service-connected left ear hearing loss.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Lewinski, 1 Vet. App. 282 (1991).  Staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  38 C.F.R. § 4.85.

The rating criteria also provide for rating exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies, 1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

When evaluating a hearing loss disability which is service-connected in only one ear, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of Level I for purposes of applying Table VII.  See 38 C.F.R. § 3.383 (2012); see also 38 C.F.R. § 4.85(f).  

In December 2005, the RO issued a rating decision granting service connection for left ear mild mixed hearing loss, and a noncompensable evaluation was assigned, effective from August 2005.  In March 2007, the Veteran filed his present claim seeking a compensable evaluation for his service-connected left ear hearing loss.

A VA audiological evaluation, performed in February 2007, revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
15
5
35
65
75

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 45 decibels in the left ear.  The report also noted speech recognition ability of 76 percent in the left ear.  

In May 2007, a VA audiological evaluation was conducted.  The examiner noted that the Veteran's claims file had been reviewed.  The report noted the Veteran's complaints that his hearing had worsened, and that he had recently been issued hearing aids.  An audiological examination was conducted and revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
15
5
35
65
75

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 45 in the left ear.  The report also noted speech recognition ability of 70 percent in the left ear.  A diagnosis of left ear mild to severe sensorineural mid and high frequency hearing loss was provided, and the VA examiner noted that, in comparison to previous audiological evaluations, the Veteran's hearing remained fairly stable for puretone thresholds while word recognition scores decreased for the left ear.

In June 2012, a VA audiological examination was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The VA examiner indicated that the Veteran had worked as a farmer in the civilian sector, and that he retired four years ago.  The Veteran reported that the severity of his hearing loss had worsened, particularly in the left ear.  An audiological examination was conducted and revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
30
30
70
75
85

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 65 in the left ear.  The report also noted speech recognition ability of 48 percent in the left ear.  The examiner noted that the test results were valid rating purposes.  The report listed a diagnosis of sensorineural hearing loss.  The examiner also noted that the Veterans' hearing loss does impact his ordinary conditiones of daily life, including his ability to work.  When asked to describe the impact this condition has on him, the Veteran reported that he has difficulty understanding his spouse.

Based upon a longitudinal review of the record, the Board finds that a compensable evaluation is not warranted for the Veteran's left ear hearing loss for any period of time throughout the course of this appeal.  Hart, 21 Vet. App. 505.

The Veteran's most recent VA audiological examination, performed in June 2012, demonstrates that under Table VI of the Rating Schedule, the Veteran's left ear hearing impairment was manifested by Level VIII hearing acuity and did not qualify as an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.85, Table VI; see also 38 C.F.R. § 4.86(a).  Using Table VII, Level VIII hearing acuity in the service-connected left ear and Level I hearing acuity in the nonservice-connected right ear results in a noncompensable evaluation for left ear hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

Earlier audiological evaluations during the course of this appeal also fail to support a compensable evaluation for the Veteran's left ear hearing loss.  Specifically, the Veteran's May 2007 VA audiological examination results in Level IV hearing acuity in the left ear.  The Veteran's hearing loss as shown in the February 2007 audiological evaluation results in Level III hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  Id.  

Affording the Veteran the benefit of the most severe hearing acuity Level for the appeal period, and thus applying Level VIII hearing acuity for the left ear and Level I for the right ear to Table VII, the ultimate result is a noncompensable evaluation for hearing impairment.  38 C.F.R. § 4.85(h).  The Board also observes that the Veteran's hearing loss is not shown to be "exceptional pattern" of hearing loss as defined in 38 C.F.R. § 4.86 at any point throughout this appeal.  

Generally, evaluating a disability using either the corresponding or the analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see also Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366(Fed. Cir. 2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates the Veteran's disability picture, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's left ear hearing loss disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected left ear hearing loss is evaluated based on impairment of auditory acuity pursuant to Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  38 C.F.R. § 4.85.  

The rating criteria for the Veteran's currently assigned noncompensable disability rating under Diagnostic Code 6100 contemplates his level of symptoms.  Specifically, the criteria account for the Veteran's current puretone thresholds and speech recognition ability.  Moreover, the Rating Schedule also provides additional consideration when there exists exceptional patterns of hearing loss.  38 C.F.R. § 4.86.  

The Board acknowledges the Veteran's complaints of difficulty understanding speech, particularly in conversations, which affects his ability to work.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that in addition to dictating objective test results, an examining audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).  According to the June 2012 VA examiner, the Veteran reported having difficulty understanding his spouse, which does affect his competency to work.  Nevertheless, the Veteran's hearing difficulties are adequately contemplated by the rating schedule.  Moreover, the rating scheduled specifically recognizes and provides an alternative rating for exceptional hearing loss patterns.  See 38 C.F.R. § 4.86.  However, the Veteran's left ear hearing loss is not found to be exception under the rating code.

As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

Over the period of the appeal, the Veteran's left ear hearing impairment was manifested by no more than a numeric designation of Level VIII.  Thus, the noncompensable evaluation already assigned to the Veteran's service-connected left ear hearing loss is appropriate, and entitlement to a compensable evaluation is not warranted at any time during the appeal period.  Hart, 21 Vet. App. at 507.  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable evaluation for left ear hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable evaluation for left ear hearing loss is denied.


REMAND

The Veteran is seeking an increased evaluation for his service-connected retained metallic foreign body in the right midfoot with pronation of the foot and residual scar.  Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  After reviewing the Veteran's claims file, the Board finds that the evidence of record fails to adequately define the severity and scope of the disability associated with the Veteran's service-connected retained metallic foreign body in the right midfoot with pronation of the foot and residual scar.

A VA examination of the foot in June 2012 diagnosed degenerative joint disease of the right foot, with retained shrapnel.  Physical examination of the foot revealed pain upon palpation of the cuboid bone.  The examiner noted that the Veteran walked with a mild right antalgic gait.  The report also noted that the Veteran was able to walk on his toes and heels without grimace or complaint of pain in the feet or ankles.  

In June 2012, the Veteran underwent a VA examination for ankle conditions.  The report of this examination noted that the Veteran had never had an ankle condition.  The examination report also noted, however, that the Veteran ambulated with a mild right antalgic gait, that he had mild wearing of the right lateral area of his right shoe as compared to the left, and that range of motion testing of the right ankle revealed a significantly limited range of motion.  The report then noted functional loss in the right ankle consisting of less movement than normal, pain on movement, and disturbance of locomotion.

To clarify whether a right ankle disability was present, a July 2012 VA medical opinion was obtained.  The VA examiner opined that the limited range of motion in the Veteran's right ankle was less likely than not due to his service-connected retained metallic foreign body in the right midfoot with pronation of the foot and residual scar.  In support of the opinion, the VA examiner noted that there was no gross visual deformity of the right foot shown, and that the Veteran was able to walk on his toe and heels without reported complaints of pain in the feet and ankles.  The examiner also noted that there was no degenerative disease of the affected area of the foot.

The Board finds the VA examinations and medical opinion to be inadequate. Although the VA examiner opined that the limitation of motion in the Veteran's right ankle was less likely than not due to his service-connected right foot disability, the rationale provided in support of this opinion is essentially that no right ankle symptomatology exists.

Under these circumstances, the RO must request that the Veteran identify all treatment providers he has seen during the course of this appeal, and then assist the Veteran in obtaining those treatment records.  Thereafter, the RO must schedule the Veteran for the appropriate examination to determine the current severity of his service-connected retained metallic foreign body in the right midfoot with pronation of the foot and residual scar.  38 C.F.R. § 3.159(c)(4)(i); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination); Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, 
the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate examination(s) to determine the current severity of his service-connected retained metallic foreign body in the right midfoot with pronation of the foot and residual scar.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate the Veteran's service-connected retained metallic foreign body in the right midfoot with pronation of the foot and residual scar, must be reported in detail.  

In conducting this examination, the examiner must specifically identify any right ankle disability found.  For each right ankle disability identified, the examiner must indicate whether it was caused or aggravated during the Veteran's military service; and if not, the examiner must indicate whether it was caused or permanently aggravated, to any degree, by the Veteran's service-connected retained metallic foreign body in the right midfoot with pronation of the foot and residual scar.

If there is right ankle symptomatology or functional loss not directly associated with a right ankle disability, the examiner should identify the symptomatology and/or functional loss and its underlying cause.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If a benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


